 

 

Exhibit 10.1

 

LOAN AND GUARANTY AGREEMENT
AMENDMENT 4 WITH WAIVER

 

This LOAN AND GUARANTY AGREEMENT AMENDMENT 4 WITH WAIVER (“Amendment”) is made
as of May 9, 2019, by FARM CREDIT EAST, ACA (“Lender”) in connection with the
Loan and Guaranty Agreement (“Loan Agreement”) dated as of December 9, 2016, by
and among the Seneca Foods Corporation (“Parent”), Seneca Foods, LLC, (“Seneca
LLC”), Seneca Snack Company (“Seneca Snack”) and Green Valley Foods, LLC (“Green
Valley,” and together with Parent, Seneca LLC and Seneca Snack, collectively the
“Borrowers”), Marion Foods, Inc. (“Marion”), Lebanon Valley Cold Storage, LLC
(“Lebanon LLC”), Lebanon Valley Cold Storage, LP (“Lebanon LP”), Portland Food
Products Company (“Portland Food”), and Gray & Company (“Gray” and together with
Marion, Lebanon LLC, Lebanon LP, Portland Food and Gray, collectively, the
“Guarantors”) and Lender. The Loan Agreement was amended by Loan and Guaranty
Agreement Amendment 1, Waiver and Consent, dated April 1, 2017, pursuant to
which, among others, Truitt Bros., Inc. (“Truitt”) and Bluegrass Holdings, LLC
(“Bluegrass”) were joined as additional Guarantors, and further amended by Loan
and Guaranty Agreement Amendment 2, dated June 18, 2018, and Loan and Guaranty
Agreement Amendment 3 With Partial Release, dated October 29, 2018, pursuant to
which Lebanon LLC and Lebanon LP were released as Guarantors.

 

WHEREAS, the Lender has agreed to waive certain possible Events of Default under
the Loan Agreement, and the parties have agreed to certain additional amendments
thereto,

 

NOW THEREFORE, Loan Parties and Lender agree:

 

1.     Definitions. Unless otherwise defined herein, capitalized terms used in
this Amendment shall have the meanings given to them in the Loan Agreement, and
interpretations applicable to the Loan Agreement also are applicable hereto.

 

2.     Waiver. Lender hereby waives any Event of Default that may be caused by
failure of the Loan Parties to comply with the Interest Coverage Ratio for the
period ended March 31, 2019 and the period ending June 29, 2019; expressly
contingent, however, upon the Borrower having excess undrawn availability under
its Revolving Credit Facility established under the Bank of America Agreement,
as then in effect, of at least $175 million on each of March 31, 2019 and June
29, 2019.

 

3.     Amendments. The Loan Agreement is hereby amended as follows:

 

(a)     The definition of “EBITDA” in Section 1.1 is hereby amended to read in
its entirety as follows:

 

“EBITDA” shall mean, shall mean, determined on a consolidated basis for the Loan
Parties in accordance with GAAP using a first-in, first-out method of accounting
for Inventory and without duplication, (a) net income, plus (b) to the extent
deducted in calculating net income, without duplication, (i) income taxes, (ii)
interest expense, (iii) depreciation and amortization expense, (iv) other
non-recurring extraordinary or unusual charges, (v) losses arising from the
write-down of assets during such period, and charges from discontinued
operations, (vi) extraordinary or unusual losses, from any Casualty Event and/or
Asset Disposition (except in the Ordinary Course of Business) minus
(vii).extraordinary or unusual gains, from any Casualty Event and/or Asset
Disposition (except in the Ordinary Course of Business).

 

1

--------------------------------------------------------------------------------

 

 

(b)     Subclause (a) of the definition of “Permitted Acquisition” in Section
1.1 is hereby amended to read as follows:

 

(a)     such Loan Party shall have delivered to Lender a statement certified by
the principal financial or accounting officer of the Parent to the effect that
(i) no Default or Event of Default exists, (ii) such acquisition is a “Permitted
Acquisition” under the Bank of America Credit Agreement, and (iii) either (x)
the Loan Parties are in compliance, and after giving effect to such acquisition
remain in (calculated on a pro forma basis determined in a manner acceptable to
Lender) compliance, with Article IX (such statement to be accompanied by
computations, in reasonable detail, evidencing such compliance), or (y) the
Borrower has excess undrawn availability of at least $125 million under its
Revolving Credit Facility established under the Bank of America Agreement, as
then in effect, for the thirty (30) days prior to the acquisition;

 

(c)     Section 9.1 is hereby amended to read in its entirety as follows:

 

9.1     Minimum EBITDA. The EBITDA for the Loan Parties on a consolidated basis,
measured as of the end of each Fiscal Quarter, commencing with the Fiscal
Quarter ending September 28, 2019, shall be equal to or greater than the
following amounts for the periods indicated:

 

4/1/2019 - 9/28/2019          $5,000,000

4/1/2019 - 12/28/2019          $25,000,000

4/1/2019 - 3/31/2020          $45,000,000

Each Fiscal Quarter
thereafter on a trailing
four Fiscal Quarter basis     $45,000,000

 

4.     Representations and Warranties. In order to induce Lender to enter into
this Amendment and provide the consent herein, Borrower Agent, on behalf of the
Loan Parties, represents and warrants to Lender that the following statements
are true and correct in all respects:

 

(a)     Authority. Each Loan Party has the requisite corporate and company power
and authority to execute and deliver this Amendment and any other Loan Documents
delivered in connection herewith, and to perform its obligations hereunder and
under such Loan Documents (as amended or modified) to which it respectively is a
party. The execution, delivery and performance by Borrower Agent of this
Amendment have been duly approved by all necessary corporate and company action
and no other corporate or company proceedings are necessary to consummate the
transactions contemplated by it.

 

2

--------------------------------------------------------------------------------

 

 

(b)     Enforceability. This Amendment has been duly executed and delivered by
Borrower Agent. This Amendment is the legal, valid and binding obligation of the
Loan Parties, enforceable against each Loan Party in accordance with its terms,
and is in full force and effect.

 

(c)     Representations and Warranties. Except as otherwise set forth on the
updated Schedules to the Loan Agreement annexed hereto, the representations and
warranties contained in the Loan Agreement and in this Amendment are correct in
all material respects on and as of the date hereof as though made on and as of
the date hereof other than such representations or warranties that, by their
terms, are specifically made as of a date other than the date hereof, all of
which shall have been true and correct in all material respects as of the
applicable stated date.

 

(d)     No Contravention. The execution, delivery and performance of this
Amendment by the Loan Parties have received all necessary governmental
approvals, if any, and do not contravene any law or unwaived contractual
restrictions binding on any of them.

 

(e)     No Default. After giving effect to this Amendment, no event has occurred
and is continuing that constitutes a Default or an Event of Default.

 

5.     General Confirmations.

 

(a)     Continuing Effect. Except as specifically provided herein, the Loan
Agreement and the other Loan Documents shall remain in full force and effect in
accordance with their respective terms, are hereby ratified and confirmed in all
respects, and constitute the legal, valid, binding and enforceable obligations
of each Loan Party to Lender.

 

(b)     No Additional Waiver. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a
modification, acceptance or waiver of any right, power or remedy of the Lender
under any of the Loan Documents, nor constitute a waiver of any provision of the
Loan Documents, except as specifically set forth herein.

 

(c)     Reference to and Effect on the Loan Documents. Upon and after the
effectiveness of this Amendment, each reference in the Loan Agreement to “this
Agreement,” “hereunder,” “hereof” or words of like import referring to the
Agreement, and each reference in the other Loan Documents to “the Loan
Agreement,” “thereof” or words of like import referring to the Loan Agreement,
shall mean and be a reference to the Loan Agreement as modified and amended
hereby. To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Loan
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Loan Agreement as modified or amended hereby.

 

3

--------------------------------------------------------------------------------

 

 

(d)     Expenses. The Borrowers shall pay to the Lender upon demand all
reasonable out-of-pocket expenses, including reasonable fees of attorneys,
incurred by the Lender in connection with the preparation, negotiation and
execution of this Amendment and any document required to be furnished herewith.

 

6.     Miscellaneous.

 

(a)     Governing Law. This Amendment and all matters related hereto shall be
governed by, and construed in accordance with, the internal laws of the State of
New York.

 

(b)     Severability. The provisions of this Amendment are severable, and if any
subsection or provision shall be held invalid or unenforceable in whole or in
part in any jurisdiction, then such invalidity or unenforceability shall affect
only such clause or provision, or part thereof, in such jurisdiction and shall
not in any manner affect such clause or provision in any other jurisdiction, or
any other clause or provision in this Amendment in any jurisdiction.

 

(c)     Counterparts. This Amendment may be executed in any number of
counterparts, each of which counterparts when executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Joinder Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format
shall be effective as delivery of a manually executed counterpart of this
Joinder Agreement.

 

(d)     Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

(e)     Binding Effect; Assignment. This Amendment shall be binding upon and
inure to the benefit of each Loan Party and the Lender and their respective
successors and assigns; provided, however, that no rights and obligations of any
Loan Party under this Amendment may be assigned or delegated without the prior
written consent of the Lender.

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives by their signatures below as of the date
first above written.

 

[Signature Pages Follow]

 

4

--------------------------------------------------------------------------------

 

 

 

 

FARM CREDIT EAST, ACA

 

 

 

By:     /s/Kerri B. Sears___________________

Kerri B. Sears

Vice President

 

 

 

 

5

--------------------------------------------------------------------------------

 

 

 

 

Borrowers:

 

SENECA FOODS CORPORATION,

for itself and as Loan Party Agent pursuant

to Section 12.1 of the Loan Agreement for

Seneca Foods, LLC, Seneca Snack Company,

and Green Valley Foods, LLC

 

 

 

 

By:     /s/Timothy J. Benjamin_______________

Timothy J. Benjamin

Chief Financial Officer

 

 

Guarantors:

 

SENECA FOODS CORPORATION,

for itself and as Loan Party Agent pursuant

to Section 12.1 of the Loan Agreement for

Marion Foods, Inc., Portland Food Products

Company, Gray & Company, Truitt Bros., Inc.,

and Bluegrass Holdings, LLC

 

 

 

By:     /s/Timothy J. Benjamin________________

Timothy J. Benjamin

Chief Financial Officer

 

 

 